 CULMTECH, LTD.163Culmtech,Ltd.andGeorge Boston,David Gostinski,Donald Pachucki,Jr— Donald Pachucki, Sr.,and John WardPaul VidaandInternationalUnion,UnitedMineWorkers of America.Cases 4-CA-15595 and4-CA-157434 March 1987DECISION AND ORDERBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 24 November 1986 Administrative LawJudge Frank H. Itkin issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs., The General Coun-sel also filed a brief in opposition to the Respond-ent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' and1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951).We have carefullyexaminedthe record and find no basis for reversingthe findings.We agree with the judge that the General Counsel established a primafacie case of discrimination with respect to the discharges on 7 January1986 of employees Donald Pachucki, Sr. and Donald Pachucki, Jr. Weagree particularly with the judge's analysis of the evidence as to timing inrelation to the telephone call from union official Fred Casaia and the pre-textual reasons for the discharges. SeeWright Line;251 NLRB 1083, 1088fn 12 (1980), enfd. 662 F 2d 899 (1st Cir. 1981). As to evidence of theRespondent's knowledge of prounionsentiment amongemployees wenote that the Respondent's foreman, Dick Troup, admitted to be a super-visor within the meaning of Sec 2(11) of the Act, had a conversation inDecember 1985 with employee David Gostinsky, himself later a victim ofa discriminatory discharge, wherein Gostmski voiced his support for aunion and his belief that a union would "straighten this plant out" Wefurther note the otherwise unexplained remark by Plant SuperintendentJohn Barney to Pachucki, Sr, made at the summary discharge meetingheld about 1 hour after the delivery of the telephone message, that Pa-chucki, Sr., was "unhappy" with his job, In this light we conclude thatthe circumstances surrounding the 7 January discharges are sufficient toinfer that the Respondent suspected that one of the Pachuckis was en-gaged in union activity and fired them both for that reasonWe do notfind it necessary to find, as to the Respondent's direct knowledge of thePachuckis' union activity based on the telephone message itself, thatCasaia necessarily mentioned his union position in identifying himself andrescheduling his meeting with Donald Pachucki.With respect to the discriminatory discharges of Gostmski, GeorgeBoston, and John Ward, the judge found that the Respondent learned oftheir union activities when Foreman William Tocheny overheard theirconversation at the timeclock on 24 January 1986. Testimony by the Re-spondent's plant manager, John,Bianco,reveals that Tocheny was a su-pervisor within the meaning of Sec 2(11) of the Act in that he was theonly foreman on the night shift, used independent judgment in assigningwork and changing work assignments, had independent authority topermit employees to leave work early, and was considered by Bianco tobe "in charge" of the night shiftconclusionsand to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Culmtech,Ltd., Inkerman, Pennsylvania, its officers, agents,successors, and assigns, shall take the action setforth in the Order.2As part of the remedy the General Counsel seeks an order whichwill include a visitatonal clause authorizing the Board, foi compliancepurposes, to obtain discovery from the Respondent under the FederalRules of Civil Procedure under the supervision of the United States courtof appeals enforcing the orderWe have concluded that under the cir-cumstances of this case such a clause is not warrantedCarmen P. Cialino, Esq.,for the General Counsel.Richard M Goldberg; Esq.,for the Employer.DECISIONFRANK H. ITKIN, Administrative Law Judge. Unfairlabor practice charges were filed in the above cases onFebruary 6 and April 14, 1986. A consolidated complaintissuedon June 30, 1986. The General Counsel allegesthatRespondent Employer violated Section 8(a)(1) and(3) of the National LaborRelationsAct by threateningan employee to,close its facility; by soliciting employeecomplaints and grievancesand promisingincreased bene-fits; by soliciting an employee to dissuade other employ-ees from supporting the Union; and byterminating andrefusingto reinstate employees Donald- Pachucki Jr.,Donald Pachucki Sr., John Ward, David Gostinski, andGeorge Boston. Respondent Employer denies violatingthe Act as alleged.Hearingswere held on theissuesraised inWilkes-Barre, Pennsylvania, on August 11 and 12, 1986. Uponthe entire record, including my observation of the de-meanor' of the witnesses and, after due consideration ofthe briefs filed by counsel, I makethe followingFINDINGS OF FACTRespondent Culmtech is an employer engaged in com-merce as alleged. The United Steelworkers of Americaand the ' International Union, United Mine Workers ofAmerica are labor organizations as alleged. As the par-ties stipulated, the Employer was engaged in the 'con-struction of its coal mining and processing facility at In-kerman, Pennsylvania, from about Jul, 1 to December31, 1985. On January 1, 1986, the Employer began pro-duction at Inkerman.George Boston was hired onAugust 14, 1985; Donald Pachucki Jr. was' hired on Sep-tember 26; Donald Pachucki Sr. was hired on October28, 1985; David Gostinski was hired on November 2,1985; and John Ward was hired on November 2, 1985.The Employer had in effect a policy whereby it fullypaid insurance premiums to Blue Cross/Blue Shield onbehalf of production 'and maintenance employees whohad successfully served a probationary period. Pursuantto this policy, the Employer notified Blue Cross/Blue283 NLRB No. 25 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDShield -on November 12, 1985, that employee Bostonwould receive coverage on the effective date of Novem-ber 13, 1985. Blue Cross/Blue Shield was similarly noti-fied on December 5, 1985, for employee Pachucki Jr.and his effective date was December 25, 1985; on Janu-ary 6; 1986, for employees Gostinski and Ward, and theireffective'dates were January 31, 1986; and on January 6,1986, for' employee Pachucki Sr., and his effective datewas January 26, 1986. See G.C. Exh. 2.1Fred Casaia is subdirector of the -United SteelworkersUnion. His office is in the IBE Building in Wilkes-Barre.Casaia testified that on January 7, 1986, he telephonedRespondent Employer. Casaia explained:I felt it was very necessary for me to get hold ofDon Pachucki. I have an organizing staff under meandtheyhad set up a meeting with this gentlemanto discuss organizing at [his] place of employment.... [Prior] commitments wouldn't allow me to bethere the day that the meeting was scheduled; so Iwanted to postpone that meeting for, I believe itwas [to] the 10th of January. . . . I had no way ofgetting in touch with Mr. Pachucki other than call-ing [his] place of employment.Casaia recalled his telephone conversation to Culmtech,as follows:The young girl that answered the phone . . . askedwho I was. I told her who I was and what Iwanted. . '.. I was told that he [Pachucki] was outin the field . . that she would make sure that hewould get the message.2Donald Pachucki Sr. testified that he was the "headequipment mechanic" for the Employer; that his son Pa-chucki Jr. worked as his "helper for mobile equipment";and that during the latter part of December 1985, he hadspoken to Paul Vida, David Gostinski, John Ward,Lenny Schall, and Mike Andrew at work "regardinggetting a Union into" Culmtech. Vida, at the time, was aforeman. These "conversations" took place "frequently"at the "plant garage," in the "breaker" and "more or lessall over." It was decided among the employees that Gos-tinski andWard "were going to contact the Union" andPachucki Sr. "would be the spokesman."Pachucki Sr. next testified that about 6 a.m. on Janu-ary 7, 1986, he started work at the plant. He was to in-stall new brakes on a "Hough 400." This assignment had'iItwas also stipulated that Boston received a $2 hourly pay raise ef-fectiveDecember 30, 1985, and the "reason for raise listed on personnelrecords"was "transfer-ment increase", Gostinski received a $1.50hourly pay raise effective the same date for the same "reason"; PachuckiJr received a $1.50 hourly pay raise effective October 7, 1985, and the"reason" was "merit increase"; and Ward received a $1 50 hourly payraise effective December 30, 1985, and the "reason" was "transfer." Pa-chucki Sr, who was then receiving a $10 hourly rate, was not given araise2On cross-examination,Casaia'noted that Pachucki "and others" werescheduled to he at the "meeting", the "purpose" of the "meeting" was"for putting togethera campaign", "they were my committee people "On redirect, Casaia further noted that he did not specify in his telephoneconversation to Culmtech "whether it was [for] junior or senior" Pa-chucki-he "was not aware of the fact there was a junior anda senior atthe time ",been given to him by David Small, the owner of Culm-tech. He had to "take, the parts down to State Equipment.to 'try to match them up with new parts" and was,consequently, "out of the facility" during the day. Afterhe returned to the plant about 2:30 p.m., Pachucki° Jr.,his son, handed him "a phone memo" and said "Jeanie[the plant secretary] handed me this ... I don't knowwho this person is ... it's got to be for you." (See G.C.Exh. 3.) The "phone-memo," dated January 7, is ad-dressed to "Don Pachucki," from "Fred Casaia," andstates: "reschedule for Friday morning 9 or 10 a.m.," andrequests a "call back" at the Union's telephone number.Later that same day, about, 3:10 p.m., Pachucki Sr."quitwork" for the day. He went to his truck whichwas parked - in front of the garage and "started it up."However, Plant Superintendent John Barney and Fore-man Kevin Lewis "stood behind his truck." Barney ap-proached Pachucki Sr. and said that "he wanted to see[Pachucki Sr.]." Barney, according to Pachucki Sr., thenquestioned the employee ' "about the parts" for the"Hough 400" and "who gave [him] authorization to startworking on the machine."-' Barney instructed PachuckiSr. "to see" Barney "in his office" and "bring [his] boywith [him]." Pachucki Sr. and Pachucki Jr. immediatelywent into Barney's office, where they had the followingconversation:... Mr. Barney told -me [Pachucki Sr.] I -was un-happy there with my job, and I told him, I wasn'tunhappy.... He said, I made up my mind I can[get] rid of the department and . . . you're through.I asked him, what do youmean,Pm through?He said, you're done . . . get going . . . take[your son] with you... .Pachucki Sr. had never received any complaints orwarningsabout his work; he had never been told that hewas violating company, procedures; and he had in factreceived "compliments" from Small, the owner. Further,Pachucki Sr. had been told that his son, Pachucki - Jr.,was "doing a good job."sDonald Pachucki Jr. testified that he started workingfor Respondent as a laborer, he then became -a .plant me-chanic,'and he "started helping his fatheras a mechanic'shelper." He identified General Councel's Exhibit'3 as thetelephone message from the secretary, Jeanie. He gavethismessageto his father and they were both fired byBarney later that same day. Pachucki Jr. recalled:He [Barney] told my dad that he was ' unhappythere, andi my dad kept asking, what do you meanunhappy, and he wouldn't say . . . ; at the end .. .he just said, you're through . . . take your boy withyou . . .Barney had stated: "we're phasing outthe department.Pachucki Jr. added: "but we hadwork there for another two weeks."43Pachucki Sr identified G C Exh 4 as a "want ad" appearing in thelocal newspaper for Culmtech "the Saturday after I got fired " Barneydid not testify in this proceeding4 Pachucki Jr. acknowledged that once he had received a verbal warn-ing from Plant Manager, John Bianco. Pachucki Jr had been assigned toContinued CULMTECH, LTD.165David Gostinski worked as a welder for the Employ-er.He testified that he started working at the facilitywhile it was being constructed and, when the plant start-ed production, he was kepton asa welder. Plant Manag-er John Bianco informed Gostinski that "we have heardnothing but good about your work . . . we did like yourwork . . . and we are going to keep you as a permanentemployee."Employees Pachucki Sr., Pachucki Jr.,Boston, and Ward werealsoin `this "group of men theywanted."Gostinski next recalled that he spoke with coworkersWard, Boston, Clark, Vida, Pachucki Jr., Pachucki Sr.,Tomaselli,and Magione"regarding unionization of theplant."These "daily" conversations took place "in thebreaker, in the shop, in front of the time slots." In De-cember 1985, Gostinski also had a conversation pertain-ing to unionization with Plant Foreman Dick Troup.Gostinski explained:Mr. Troup and I werealone.We were talking aboutthe problems the plant had . . . he mentioned thathe was in the Mine Workers at one time ... I said,well, they have a lot of expertise in this field sothey could probably help us find a lot out ... Ivoiced my support of a union and said that wouldbe what would straighten thisplantout ... he said,we could fix the plant ourselves, we don't need theunion ... .Gostinski similarly told Foreman Bernie Gorcenski about"the problems we were having" and they both "agreed"that "a union could help the plant."Thereafter, on January 22, 1986, Gostinski reportedfor work at 11 p.m. He wasto work until 7 a.m. the nextday. Foreman William Tocheny told Gostinski that theywere going to work in the "sizing plant." Apparently, todo the particular job there, they would have to let theplant "run down"-"you can't work on it while it'smoving . . . they had to run the system out." Therefore,therewas at least a 45-minute delayin gettingstarted.During this delay, GostinskiassistedTocheny in gettingthe necessary tools and explaining to Tocheny "how topack the heavy media pump." Then, from about 12 mid-night until 2 a.m., Gostinskiassisted in"packing thepump" with Foreman Tocheny. At 2 a.m., "we went toa different site to assist two men who were helping" theonsite 'contractor foreman forHamilton Industries,Norman Ward. Hamilton Industries.HamiltonIndustrieswas engaged in "rebuilding the cam shaft system" in the"breaker." In performing this particular job, NormanWard "became very angry because we didn't have thetoolswe needed." Nevertheless, they "continued to per-form that task until the end of [the] shift." There was,however, as Gostinski further noted, a "power outage"between 4 and 5 a.m. and "we were ordered out of theput oil into pumps and gear boxes Pachucki Jr was then instructed to doanother job. Consequently, he did not "put" the oil "into the gear boxes."Bianco later faulted Pachucki Jr. for this and Pachucki Jr explained thathe "was taken off the job by" Foreman Dick Troup As noted supra, Pa-chucki Jr had received a merit pay increase during October 1985. Healso had successfully completed his probationary period during Decem-ber 1985breaker' by our foremen, both foremen., "Tocheny andNorman Ward-because it was unsafe." At 7 a.m., Gos-tinski "punched out."Gostinski next testified that after he "punched out,"Foreman Troup "called" him to the office, and the twohad the following conversation:He [Troup] called me into the office, and he saysIunderstand that-and we were alone-I under-stand you were in my desk the other day. And Isaid, yes, I was. And he said, what were you look-ing for? And' I says I was looking for a three-quar-ter inch drive extension tool I needed for the job.And he says, what were you on, and I says I wasfixing a belt, refuse return or refuse line, and he saidthat if you needed a tool, he says, where do youusually go? I said, well, I usually go here, becausewe always come here for the tools, That's wherethey are kept. Or we go in the breaker.And then he said, well, I understand you werelooking at a union book. And I said, well, I waslooking where I was supposed to look for the tool.I lifted it up and I saw, right on top where the toolusually is, there is a small union book, about this bigaround, it was the 1978 bylaws book for the UnitedMine Workers, and he says, what were you doinglooking at it?I says, well, I picked it up for 30 seconds. Youknow, when you pick up something, you are goingto look at it. If you identify a tool you pick. up, youhave to look at it, look at what you pick up, and Itook about 30 seconds. I looked at it, put it downand found the tool I needed.He said that we didn't need a union and that hecould take care of the problems in the breaker .. .we could solve the problems in "the breaker.And I did voice my opinion freely to him. Be-causehe was a mineworker at one time, I said thatit'sevident that you can't straighten the breaker'sproblem out.We need somebody else to help uswith them.He said that, you know, we were consideringyou to take `over Paul's position. That was a fore-man onthe third shift. They had just removed him.And I says, well, I wouldn't take it anyway. Hesays I know you wouldn't, he says, but that's thereason you didn't get the job, because you werereading that book about unionization.Gostinski, as he further testified, reported, for work at11 p.m. on January 23. He worked his full shift thatnight.About 7 a.m. on January 24, as Gostinski was get-ting"ready to punch, out," Gostinski, JohnWard,Boston, and Clark "were talking about startinga union."Foreman Tocheny was "two or three feet away." Gos-tinski recalled:We did talk about a union . . . we said the planthas problems [and] we want to solve the problems 166DECISIONSOF THE NATIONALLABOR RELATIONS BOARDLater thatsameday, January 24, coworker John Wardtelephoned Gostinski at home "and said John Bianco justgave me a calland said not to bother coming in, thatwe're'fired."Gostinski nevertheless reported for workon the evening of January 24.He wasthen informed byForeman Gorcenski that he was "fired."On the following day, January 25, Gostinski went tothe plant and,spoke with Plant Manager Bianco. Theydiscussed,inter alia,a "letter" or "memo" pertaining tohis' firing. (Cf.G.C. Exh. 8.) Gostinski then pressedBianco,"Why was I fired?"Biancoreplied: "It's none ofyour business." Later, by letter dated February 3, 1986(G.C. Exh. 5), the Employer notified the PennsylvaniaOffice of Employment Security that Gostinski was fired"due to leaving the jobsite without foreman's permissionandwas, caughtrummagingthrough foreman's deskJohn Ward testified that he started his employment atCulmtech on November 2, 1985, and he received a payincreasein early 1986. Initially, he was "puton steelerection" as an- ironworker in the "sizing plant." Later,during January 1986, he was "hired on permanent as awelder/mechanic" on the third shift. Ward, on or aboutJanuary 6, 1986, "called the United Steelworkers inWilkes-Barre" and "set upa meetingforWednesday the8th . .. to get pledge cards and get everything startedto organize; "Ward then apprised the Steelworkers' rep-resentative that coworker "Pachucki is interested in it... he would be the one . . . to talk to ...." Wardalso spoke to his coworkers frequently at the plant"about a Union [and] about better working conditionsWard recalled that Pachucki Sr. and Pachucki Jr.were both "discharged" on January 7; "we figured itwas because of the Union activities"; "and we just sortof eased offa littlebit for a couple of days ...." Then,Ward and his coworkers (including Gostinski andBoston) contacted the United Mine Workers. Ward ex-plained "why" they then turned to the United MineWorkers:Well, at that point, because of the confidencebreach with calling the Steelworkers for one reason,and for another reason that Boston and Vida knewa person with the Mine Workers.Ward reported for work at 11 p.m. on January 22,1986.William Tocheny was his foreman. The employeeswere "going to work with Norman Ward [of HamiltonIndustries] in the sizing plant to redo the shaker ... .Ward, like Gostinski, related the ensuing sequence ofevents on his shift until 7 a.m., when they checked out.He too noted the absence of "proper tools," the "poweroutage," and resulting delays. Thereafter,Ward reportedfor work at 11 p.m. on January 23. "Nothing was said atall" toWard or his coworkers "concerning the perform-ance of the night before." At the end of this shift, on themorning ofJanuary 24;when we werepunchingout,we were gatheredaround the timeclock and we were talking amongourselves about the Union because ... George[Boston]was supposedto have pledge cards .. .we were just wondering when he would be gettingthe pledge cards and when he could -start handingthem out and try to get everything going.This group included Ward, Gostinski, Vida, Clark, Tom-maselli,and Boston. Foreman Tocheny was "rightbehind us ... about two or three feet."6Later that same day, January 24, Ward received a tele-phone call at home from Plant Manager Bianco, "statingthat I was not to report to work that night . . . we'rebeing fired."Bianco stated:"[Ward] did not perform[his]duties on the night of the 22nd." Bianco also ap-prisedWard that Gostinski and Boston were "fired"-Gostinski "isgettingfired for thesame reason" andBoston"was fired for another reason which was none of[Ward's] business."Ward then testified:I asked him what the real reason was, why I wasbeing fired ... and he just told me it was none ofmy business.Ward had "never" received any complaints or warningsabout his work. In fact, Norman Ward of Hamilton In-dustries had complimented his work.GeorgeBoston's testimony corroborates in significantpart the testimony recited above (Tr. 130-148). Heworked for the Employer in the construction of the plantand waslatermade a "permanentemployee" -with Gos-tinski,Ward, Pachucki Sr., and Pachucki Jr. He wastwice asked to be, a foreman, but declined the offer. Henever received any complaints or warnings about hiswork. He was repeatedly complimented by his superiors.Boston participated in the "conversations at Culmtechregarding unionizationof the plant." He spoke with Gos-tinski,Ward, and other coworkers "quite often" about aunion.He contacted an "official" with the United MmeWorkers in an effort to get the organizational effort atthe plant underway. The following week he was fired.Boston worked on January 22. Foreman Tocheny as-signed himhis duties. He recalled the absence of propertools and a power outage that evening:, He worked thenext night, January 23. He. was not criticized or faultedfor his work on January 22. He discussed the Union withhis coworkers as he checked out on the morning of Janu-ary 24. Foreman Tocheny was standing, nearby. Laterthat day, Foreman Troup telephoned him at home andsaid, "You are discharged." Troup then faulted Bostonfor "shitting around" at work on January 22. Bostonpressed Troup for the "real reason" and was told: "It'snone of your business."5Gostinski had filed acomplaintwith the PennsylvaniaHuman Rela-tions'commission. He claimed that "one of the reasons [he] was fired wasbecause of [his] religious affiliation" See Tr pp 77-101, G C Exhs 6and 7 The commission did not find any basis for this complaint and anappeal is presently pending6Tocheny had been appointed foreman that week', As foreman, he as-signed Ward"his duties "7Boston later went to the plant and was told by'Bianco that he wasfired for "proscrastmation of assigned duty " He pressed Bianco for the"real reason," and was again told- "It's none of your business " CULMTECH, LTD.167Paul Vidawas employedby Culmtech from August1985 untilMarch 1986.He served as a foreman frommid-December until mid-January.In that capacity, he"assigned" work to theemployees and was "responsiblefor their work." Whileserving as foreman,he frequentlydiscussed "unionizingthe plant"with Boston,Gostinski,Ward,Pachucki Sr., and Pachucki Jr. He even gaveBoston the telephone number ofan official of the UnitedMineWorkers.On February 17, 1986, Vida wascalled into Bianco'soffice,and therethey had the followingdiscussion:Well, he [Bianco] saidhe wasgetting some com-plaints about me. I said,what, my work? He said,no, your workis fine.He said,you are trying to or-ganize a Union.I said,yes.We thentalked about ita little bit, discussed,you know, what the plant waslike beingbuilt,and he said thatthe Company [is]juststartingout, a Unionwouldn't be good at this,time,and if the Union didget in it would be a sink-ing ship,and he will not get offa sinkingship .. .;he said the plant would probably close down if theUnion came in ...Later, on February 26, Vida attended a meeting in theplant.All theemployees were present.David Small, theowner, spoke. Vida testified:He [Small] said there is no reasonwhy the Unionshould come here;you will have to pay Union dues.We will offeryou an incentive pay on the amountof coal that is produced. He said,if a strike didoccur,he would shut the plant down and get newemployees.A man asked him, why the five men were dis-charged;he said for not doing their work. A manasked what about a pension plan, he said he wouldcheck with the board...if there was a strike hewould close the plant. . .he wanted an open doorpolicy.In other words if you have a complaint, hewants the men to come to the management andwork it out without the Union.Two dayslater,on February28,Bianco again calledVida into his office.Bianco "said,I [Vida] had a lot ofinfluencewiththemen andIcould controlthem, be-causetherewas something in the plant concerning theUnion ...he said, I could control themen ... in otherwords I could have it stoppedif I wantedto ....JohnBianco, plant managerforRespondent, testifiedthat he had "twomeetings" withemployeeVida in hisoffice.Bianco asserted: '8On cross-examination,Vida acknowledged,inter aha, that manage-ment had discussed"giving an incentive on coal produced" "from the be-gmnmgof the plant."Vida explained-There was talk beforethe plant went into production,but therewas never anything that ever came of itVida also acknowledged thatBianco did not ask him "to talk to any-body else to try to getthem not supportthe Union" "in so many words "And, Vida recalledthat Bianco,on February17, "said the plant wouldprobably close if theUnion comes in.It is tooearly .The plantis just starting out.11What theypertained to was an employee at theplant had approachedme . . . feeling pressured byVida and other employeesconcerning Union issues.I did call inVidaand told himthat I had had acomplaint and I would appreciate it if he did hisUnion soliciting, 'his handingout ofliterature, that itmust be done on his own timeand not the Compa-ny's time.Itmust be done onhis time and thefellow-worker's time.Bianco placed this meeting in mid-February1986. Twoor three days later; according to Bianco,Vidawas againobserved handing out literature"in front of the shopduringCompany'hours."Itwas "right after a shiftchange."Bianco again faulted Vida in his office. Biancoclaimed that was "the extent of[his] discussions with"Vida.He denied,interalia,making any threatening orcoercive statementsattributed to him by Vida.Bianco later attended a meeting of employees on Feb-ruary 26.Small,theCompanypresident and owner,spoke to the employees about the Union.According toBianco:What we did was tell all the employees to becomefully aware of the issues so they can make an honestdecision ....Bianco claimed that an employee then"asked"'about a"pension plan.",Small responded:"We were going to tryand put one in effect."Bianco insisted that this subject"was, brought up [earlier]at the Christmas party" in mid-December.9 Small, assertedly,did not "make any prom-ises to the employees on February 26. Small,assertedly,told the employees on February 26:Nothing had been done with the pension plan; hecould not himself put a pension plan into effect ...he would have to check with the board...he wasvery interested in seeing it go through ....Bianco next testified that Pachucki Sr. and PachuckiJr.were both terminated previously on January 7, 1986.Bianco asserted that "we ran into quite a few problems"with Pachucki Jr. "and he had been warned on 'numer-ous occasions"by myself and the shift foreman about"the quality of work and about his applying himself" Bianco claimed that Pachucki Jr. had been trans-ferred from"plantmechanic"to "mechanic helper"under his father because of his"problem."Bianco alsoclaimed that:"We felt that if we let Don Jr. go that hisfather would walk off the job, and we needed [the fatherfor a,particular job.]" Elsewhere,Bianco claimed thatPachucki Sr. also"started dragging his feet" and that hewas "warned" about"purchasing parts" "on his own."Bianco insisted that on January 7, when the two Pa-chuckis were fired, he had no "idea anything was goingon" about a union.As for the later firing of employees Ward,Gostinski,and Boston on January 24, according to Bianco,manage-9According to Bianco,the "pension plan," an "incentive plan,""wages," "vacation and -holiday benefits" were all "brought up at theChristmas party." 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment had decided that, because of the "numerous inci-dents in the plant prior to this discharge date . . . theverbal recommendation of Norman Ward [of HamiltonIndustries]and the letter that[Norman Ward]submittedand the problems that the plant was going through, war-ranted the discharge of these three. . . ."Bianco,asser-tedly,had "warned"Boston on"numerous occasions"about his work.Then,on January 22, Boston,and appar-ently his coworkers,failed to complete the "repair workto be done in the clean coal sizing station."Bianco insist-ed that there was a"complete set of tools"and the delayin finishing the job was because Boston was a procrasti-nator.The assigned repair job was "very critical."Bianco further insisted that on January 24, when Ward,Boston,and Gostinski were fired,he was not aware ofany union activity at the plant"not to [his]knowledge."He claimed that he first learned of union activity at theplant in mid-February.On cross-examination,Bianco acknowledged that Pa-chucki Sr.was discharged on January 7 "in the middleof a job"involving the repair of brakes on a machinenecessary"to move coal."Bianco identified Jean McIn-tyre as the office employee"involved with employee re-lations"who would,inter alia,relay telephone messagesto personnel and file their workmen'scompensationpapers.In addition,Bianco acknowledged that duringlateDecember or early January,he became"aware" thatGostinski was "very dissatisfied" with his pay and was"complaining."Bianco then warned Gostinski"to quitcausing trouble."Bianco testified that Norman Ward of Hamilton Indus-trieswas, in effect,his "co-supervisor"on the night shifton January 22-Norman Ward of Hamilton Industrieshad "authority over the employees." Bianco identifiedGeneral Counsel's Exhibit 8, a memorandum dated Janu-ary 24,as the only written communication received fromNorman Ward concerning the performance of the nightshift on January 22.According to Bianco:The followingmorning [January 23] [NormanWard] was very upset verbally and we asked him toput it in a letter ... .General Counsel's Exhibit8 states:This memo is to make aware that on Wednesdayevening,the writer reported to the site, at 11 PM,to work on modifying the Clean Coal Sizing Screenwith men from the night shift.Itmust be noted thattheir [sic]was no urgency in getting down to work.First I was told that they did not have enough toolsto do the job,after hunting around, some tools werefound.They did not have burning equipment-thiswasfound in the Prep. Plant.Most of the remarks weremade by the millwrightsQ.Ward,D. Gostanski, G.Boston).By 1:30 AM we got down to a steady turnof work.At 6 AM these men were assisted by theWinniedorffers.We made good time,butwereslowed down due to the conrod ends which had tobe ground down to make a fit in the bearings at thescreen ends.This grinding added two hours extra to the job.Bianco acknowledged that there were"more people in-volved"on January 22 other than Ward,Gostinski, andBoston,and they were not "discharged or disciplined."Bianco was not present at the plant during the night ofJanuary 22,and Norman Ward did not testify in this pro-ceeding.Tocheny,the Employer's foreman and supervi-sor on the night shift,no longer employed by the Com-pany, also did not testify.Tocheny was then"supervisorover maintenance."Richard Troup,a foreman for the Employer,testifiedthat he was"over the construction part of the plant"when the two Pachuckis were terminated.He deniedknowledge of any union activity at the time.He deniedknowledge of any union activity when Gostinski, Ward,and Boston were later fired.He claimed that"if therewas any talk about the Union,"he "would have heard."He also denied telling Gostinski,inter alia,that "he didnot get a foreman's job. . .because of reading a Unionbook or any Union activity."Bernard Gorcenski,now a welder mechanic for Re-spondent,testified that he was a"lead man"on January24; that on January 24,Ward and Boston were "contact-ed by phone that their employment was terminated"; andthat"they couldn'tget hold of Gostinski so they told[him]when he came in that night . . . ." He assertedthat he was not aware of any Union activity at the time,"I had no knowledge of that."David Small,the president and chief executive officerof Respondent,testified that he held employee meetingson February 26, 1986,"to make the Company's positionknown" on the union organizational effort. He, asserted-ly,was"asked questions" about a "pension plan." Hehad "discussed"this subject earlier at the Christmasparty.He again indicated that he "was in favor of it."He, assertedly,was "asked" about an "incentive plan."He had"discussed"this subject earlier at the Christmasparty.He again indicated that he "was in favor of it."He again repeated that "employees of a company shouldshare in the profitability and we would tie that sharing tothe productivity of coal"-"once[theCompany] didbecome profitable. . .that kind of plan would be insti-tuted."Small denied any knowledge of union activity whenPachucki Sr., Pachucki Jr., Boston, Gostinski, and Wardwere fired.He particularly faulted Boston, Gostinski, andWard becausethey "basically doped off and draggedtheir feet and procrastinated and the job wasn't done" onthe night of January 22.He claimed that"was the strawthat broke the camel's back"-"we felt that the problemwas that the maintenance crew on the graveyard shiftwas simply not getting the jobs done ...." He assertedthat Norman Ward of Hamilton Industries"made it quiteclear that the reason that the work wasn't done was be-cause of these three individuals"Ward,Gostinski, andBoston.As noted,Norman Ward did not testify. (Cf.G.C. Exh. 8, quoted supra.)On cross-examination,Small faulted the performanceof Pachucki Sr. as"one of the prime causes of problemsin the plant" the "mobile equipment didn't run"; "he wastoo slow";"he dragged his feet."Small similarly faulted CULMTECH, LTD.169the performance of Pachucki Jr. And, as for the "grave-yard maintenance shift," Small acknowledged that Ward,Gostinski, and Boston were "not the only individualsworking the shift" on January 22. The others, as noted,were not fired.I credit the testimony of Casaia, Pachucki Sr., Pa-chucki Jr.,Gostinski,Ward, and Boston as detailedabove.Their testimony is in significant part mutuallycorroborative. They impressed me as trustworthy and re-liablewitnesses.And their full and complete account ofthe pertinent sequence of events withstood the test ofcross-examination. On the other hand, I do not credit thetestimony of Bianco, Small, Troup, and Gorcenski inso-far as their testimony conflicts with the above testimonyof Casaia, Pachucki Sr., Pachucki Jr., Gostinski,Ward,and Boston. The testimony of Bianco, Small, Troup, andGorcenski was at times vague, incomplete, inconsistent,and shifting. They did not impress me as reliable or trust-worthy witnesses. In particular, I find incredible heremanagement's asserted nondiscriminatory reasons for thesudden firing of Pachucki Sr., Pachucki Jr., Gostinski,Ward, and Boston. As discussed below, I find these be-lated, iuisubstantiated, shifting, and contradictory reasonsadvanced by the Employer for the sudden firing of thefive employees to be pretextual, and the real reason to bethe suspected union activities of these employees. i oIn addition, on this record, I am persuaded that thetestimony of Vida, as recited above, is more completeand reliable than the testimony of Bianco. Bianco admit-tedly called Vida into his office on February 17 and 28. Ifind incredible Bianco's assertion that he twice sum-moned Vida to his office only to tell Vida that he,Bianco, received a "complaint" from a fellow employeeand he "would appreciate it if" Vida solicited and dis-tributed for the Union "on his own time" and "thefellow-worker's time." The purpose of this meeting, ac-cording to Bianco, was to protect a complaining employ-eewho assertedly had been "pressured by Vida andother employees concerning Union issues." Further, Ifind Vida's recollection of Small's statements to the as-sembled employees on February 26 to be credible.Small's recollection and Bianco's recollection of Small'sstatements to the employees were at,times vague and in-complete.And, as stated, I do not regard Small andBianco, on this full record, to be reliable witnesses.DiscussionThe credible evidence of record, as recited supra,makes it clear that management summarily dischargedemployees Pachucki Sr. and Pachucki' Jr. on January 7because of their suspected union activities, in violation ofSection 8(a)(3) and (1) of the Act. Pachucki Sr. and Pa-chucki Jr. were both hired by the Employer during theconstruction of its Inkerman facility.Management waspleased with their work and they were later kept on aspermanent employees.Management complimented thework of both employees. Pachucki Sr. was made "headxo I note that Foreman Norman Ward of Hamilton Industries, officesecretary Jean McIntyre, Foreman and Supervisor William Tocheny, andSuperintendent John Barney, all involved in the pertinent sequence, didnot testifyin this caseequipment mechanic" receiving a $10 hourly rate. Pa-chucki Jr. was givena "merit increase" and later as-signed toassistPachucki Sr. "as a mechanic's helper."The two employees had received no reprimands fromthe Employer.Then, during late December, Pachucki Sr. spoke to hiscoworkers, including employees Gostinski andWard,about "getting a Union into" Culmtech. The employeesdecided that Gostinski and Ward "were going to contactthe Union," the United Steelworkers, and Pachucki Sr."would be the spokesman." Arrangements were madefor the employees to meet with the Union's representa-tives.However, Casaia, the Union's subdirector, couldnot attend a scheduled meeting and, consequently, hetelephoned the plant on January 7 to so advise Pachucki.Casaia was then unaware that there was a Pachucki Sr.and Pachucki Jr. working at the plant. Accordingly, hesimply left a message with the plant secretary, JeanMcIntyre, for Pachucki, explaining to her that the sched-uled meeting was postponed. Later that same day, Super-intendent Barney summoned Pachucki Sr. and PachuckiJr. into his office. There, Barney faulted Pachucki Sr. forbeing "unhappy" at Culmtech. Barney then apprised Pa-chucki Sr., "You're through . . . take your boy with you..."Barney, at thesametime, claimed that the Em-ployer was "phasing out the department." There was,however, work which remained to be done, includingthe repair of a machine critical to the processing of coal.In fact, management promptly placed a "want ad" in thelocal newspaper for a replacement "mechanic." Else-where, Plant Manager Bianco claimed that Pachucki Sr.had been "warned" about "purchasing parts" "on hisown" and he had "started dragging his feet" at work.Bianco alsoclaimed that "we ran into quite a few prob-lems" with Pachucki Jr., but "we felt that if we let, DonJr.go that his father would walk off and we needed[him]." The credible evidence of record does not supportthese inconsistentassertionsby the Employer.I find and conclude that the Employer became awareof the union activities of Pachucki Sr. by January 7,when Union Representative Casaia telephoned the plantto advise Pachucki that the scheduled unionorganiza-tionalmeeting was postponed. That same day, manage-ment summarily fired both Pachucki Sr. and Pachucki Jr.Significantly,Casaia's telephonemessagepertaining tothe postponed union meeting did not specify PachuckiSr. or Pachucki Jr. The credible evidence shows that, upto this point, both employees were highly regarded bymanagement.And, it was only hours after this union ac-tivity surfaced when they were suddenly fired. Further, Ireject as pretextual management's unsubstantiated, incon-sistent,contradictory, 'shifting, belated, and incrediblereasons assigned for this firing. The weaknesses of theseassertedreasonsonly serve to bolster the inference thatmanagementsuddenly fired both Pachuckis on January 7because of suspected union activities, in violation of Sec-tion 8(a)(3) and (1) of the Act.Subsequently,when employees Gostinski, Ward, andBoston attempted to renew, this organizational effort atthe plant, management summarily fired them too, in fur-ther violation of Section 8(a)(3) and (1) of the Act. Gos- 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtinski,Ward, and Boston, like, Pachucki Sr. and PachuckiJr., startedworking for the Employer during the con-struction of the plant. Later, they were kept on as per-manent employees.They weregiven pay increases."Gostinski credibly testified that he was complimented bymanagement for his good work. Gostinski was even toldthat he-was being "considered" for a foreman's position.And, Boston was twice asked to become a foreman-hetoo was repeatedly complimented by his superiors.Employee Ward credibly recalled that when PachuckiSr. and Pachucki Jr. were both fired on January 7, "wefigured it was because of the Union activities" and "wejust sort of eased. off a little bit for a couple of days."Then, Ward and his coworkers-including Gostinski andBoston-turned to the United Mine Workers for organi-zational-assistance. As Ward explained, on January 24:When we were punching out, we were gatheredaround the time clock and we were talking amongourselves about the Union because . . . George[Boston]was supposed to have pledge cards .. .we were just wondering when he_ would get thepledge cards and when he could start handing themout and try to get everything going.This group included` Ward, Gostinski, and Boston. To-cheny, the Employer's foreman and supervisor on thenight shift, was standing "right behind" them "about twoor three feet."Earlier,Gostinski had made known to Foreman Trouphis strong "support of a Union." Troup, however, in-formed Gostinski, "we don't need the union." Then, onthe morning of January 23, Troup faulted Gostinski for"looking" in his desk at a- "Union book." Gostinski ex-plained to Troup that he was looking for a tool and sawthe union book there. Troup instructed Gostinski, "Wedidn't need a union." Troup, at the same time, revealedtoGostinski: "We were' considering you to take over... foreman on the third shift . . . the reason you didn'tget it the job [was]; because you were reading that bookabout unionization."During the afternoon of January 24, Gostinski, Ward,and, Boston were notified at home that they were fired.Management claimed that they had failed to "perform"their "duties on the night of [January] 22nd." The em-ployees had not been warned -or criticized about theirwork. And, when they pressed management for the "realreason" for their fining, they were told: "It was-none of[their] business."Management claims that the three employees werefired because of proscrastination on the night of January22.As noted, Tocheny, the Company's supervisor on thenight shift, did not testify. In addition, Norman Ward,foreman of Hamilton Industries, who was also directingthe night shift, did not testify. The credible evidence ofrecord, detailed above, fails to support this,and relatedassertions. Indeed,management later notified the' Penn-sylvania Office Of Employment Security that Gostinskiwas fired "due to leaving the jobsiie without foreman's" The Employer's "reason for the raise" for Boston and Gostmskistated "merit increase." The "reason for the raise" for Ward was "trans-fer."permissionand was caughtrummagingthrough fore-man'sdesk .... 'Here, too, management's unsubstanti-ated,inconsistent,contradictory, shifting, belated, and in-crediblereasons assignedfor this sudden firing onlyserve to bolster the inference that it was really theirunion activitieswhich caused this action:In sum, I find and conclude that the Employer violat-ed Section 8(a)(3) and (1) of the Act by discriminatorilydischarging employees Pachucki Sr., Pachucki Jr., Ward,Boston,and Gostinski.The General Counsel-allegesthat Respondent Employ-er alsoviolated Section 8(a)(1) of the Art by threateningan employeethat it would close its facility if the employ-ees selectedunion representation and, in addition, by so-liciting this same employee to dissuade his coworkersfrom supporting the Union. The credible evidence ofrecordsupportsthisallegation.Thus, as employee Vidacredibly recalled, Plant Manager Bianco summoned Vidato his office; stated "you are trying to organize a Union";warned that a "Union wouldn't be good at this time- ..if the Union did get in it would bea sinkingship ...";and then "said the plant would probably close down ifthe Unioncame in.,"Later, Biancoagainsummoned Vidato his office. This time,Biancosaid that Vida "had a lotof influence with the men" and "could control" themwith respect to the union effort. Vida understood thatBianco was,in effect, saying that Vida "could have itstopped if he wanted to ...."I find and conclude that Bianco's conduct,assessed inthe context of the Employer's discriminatory firing ofthe five union protagonists, tended to interfere ,with em-ployee Section 7 rights, in violation of Section 8(a)(1) ofthe Act.Cf. Purolator Armored,268 NLRB 1268, 1275-1280 (1984). Bianco threatened Vida with the closing ofits facility if the employees chose union representation.Bianco then enlisted the support of Vida in opposing theUnion. This conduct, in context, tended to impinge onemployee Section 7 rights.The General Counsel also alleges that the Employersolicited employee complaints and grievances and,prom-ised its employeesincreasedbenefits and improved termsand conditions of employment if they votedagainstunion representation.In my view, the credible evidenceof record 'does not sufficiently support this allegation.Thus, employee Vida credibly recalled how CompanyOwner Small addressed the assembled employees.Small,during hismeeting,was asked,inter alia,"about a pen-sion plan" and said "he'would check with the board" ofdirectors.An "incentiveplan" wasdiscussed.Small also"wanted an open door policy." Management had 'dis-cussed theseand similarimproved benefits with the em-ployees a few months earlier. The testimony of recordfalls far short of sufficiently establishing an unlawful so-licitation and promise of benefits. I would therefore dis-missthis allegation of the complaint. Cf.American LasterCorp.,280 NLRB 483 (1986).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce asalleged. CULMTECH, LTD.2.The United Steelworkers of America and the UnitedMine Workers of America are labor organizations as al-leged.3.Respondent violated Section 8(a)(3) and (1) of theAct by discriminatorily discharging employees PachuckiSr., Pachucki Jr., Boston, Gostinski, and Ward.4.Respondent violated Section 8(a)(1) by threateningan employee to close its facility if they chose union rep-resentation and by soliciting an employee to dissuade hiscoworkers from supporting the Union. Respondent hasnot committed other 8(a)(1) violations alleged.5.The unfair labor practices found above affect com-merce as alleged.REMEDYTo remedy the unfair labor practices found above, Re-spondent Employer will be directed to cease and desistfrom engaging in such unlawful conduct or like and re-lated conduct and to post the attached notice. Respond-ent Employer will also be directed to offer employeesPachucki Sr., Pachucki Jr., Gostinski, Ward, and Bostonimmediate and full reinstatement to their former jobs or,in the event such jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority orother rights and privileges, and make them whole forany loss of earnings they may have suffered by reason oftheir unlawful discharges, by making payment to them ofa sum of money equal to that which they normallywould have earned from the date of Respondent Em-ployer's discrimination to the date of its offers of rein-statement, less net earnings during such period, withbackpay and interest to be computed as prescribed in F.W. Woolworth Co.,90 NLRB 651 (1977), with interest asprovided inFlorida Steel Corp.,231 NLRB 651 (1977).See; generallyIsisPlumbing Co.,138 NLRB 716 (1962).In addition, Respondent Employer will be directed topreserve and make available to the Board, on request, allpayroll records and reports and all other records neces-sary to determine backpay and reinstatement under theterms of this decision. Further, Respondent Employerwill be directed to remove from its files any reference tothe disciplinary actions and discharges found unlawfulherein in accordance withSterling Sugars,261NLRB472 (1982).On these findings. of fact and conclusions of law andon the entire record, I issue the following recommend-ed'2ORDER171charging and failing or refusing to reinstate its employ-ees.(b) Threatening employees that it would close its facil-ity if the employees chose union representation.(c) Soliciting employees to dissuade other employeesfrom supporting the Union.(d) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer employees George Boston, David Gostinski,Donald Pachucki Sr., Donald Pachucki Jr., and JohnWard immediate and full reinstatement to their formerjobs or, in the event their former jobs no longer exist, tosubstantially equivalent jobs, without prejudice to theirseniority or other rights and privileges, and make themwhole for any loss of earnings they may have sustainedby reason of Respondent's unlawful action, with interest,as provided in this decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and' reports, as well as other recordsnecessary or useful in analyzing and computing theamount of backpay due under the terms of this Order.(c)Remove from its files any reference to the dis-charges of Boston, Gostinski, Pachucki Sr., Pachucki Jr.,and Ward, and notify them in writing that this has beendone and that evidence of their unlawful discharges willnot be used as a basis for future personnel actionsagainstthem.(d) Post at its Inkerman, Pennsylvania facility copiesof the attached notice marked "Appendix."i 3 Copies ofthe, notice, on forms provided by the Regional Directorfor Region 4, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced— or covered byany other material.(e)Notify the Regional Director in writing within 28days from the date of this Orderwhatstepsthe Respond-ent has taken to comply.IT ISFURTHER RECOMMENDED that the remaining alle-gations of the complaint be dismissed.The Respondent, Culmtech, Ltd., Inkerman, Pennsyl-vania, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Discouraging membership in the United Steelwork-ers Of America, the United Mine Workers Of America,or any other labor organization, by discriminatorily dis-12 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by,this notice.WE WILL NOT discourage membership in the UnitedSteelworkers of America,the United Mine Workers ofAmerica,or any other labor organization,by discrimina-torily discharging and failing or refusing to reinstate ouremployees.WE WILL NOT threaten our employees that we willclose down our facility if they choose union representa-tion.WE WILL NOT solicit our employees to dissuade theircoemployees from supporting the Union.WE WILL NOT in-any like or related manner interferewith,restrain,or coerce our employees in the exercise oftheir rights guaranteed by Section 7 of the Act.WE WILL offer employees George Boston,David Gos-tinski,Donald Pachucki Sr., Donald Pachucki Jr., andJohnWard immediate and full reinstatement to theirformer jobs or, in the event their former jobs no longerexist,to substantially equivalent jobs, without prejudiceto their seniority or other rights and privileges,and,makethem whole for any loss of earnings they'may have sus-tained by reason of our unlawful conduct, with interest.WE WILL remove from our files any references to thediscriminatory discharges of Boston,Gostinski,PachuckiSr.,Pachucki Jr., and Ward,and WE WILL notify themthat this has been done and evidence of their unlawfuldischarges will not be used as a basis for future personnelactions against them.-CULMTECH, LTD.